                      IN THE UNITED STATES DISTRICT COURT                                   06/27/2019
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                                      LYNCHBURG DIVISION


  JOHN DOE,                                           CASE NO. 6:19-cv-00023

                                        Plaintiff,

                         v.                           ORDER

  WASHINGTON AND LEE UNIVERSITY,
                                                      SENIOR JUDGE NORMAN K. MOON
                                      Defendant.



       The matter before the Court is Defendant’s Motion for Extension of Time to File Answer,

Motion to Dismiss, and Opposition to Motion to Dismiss. (Dkt. 13). The Court previously granted

the Parties’ joint motion for extension of time. (Dkt. 12). Defendant’s current motion represents

that a typographical error in the prior motion and proposed order (Dkts. 10, 10-1), accidently set

the extension for a lesser period that intended. (Dkt. 13). For good cause shown, the Motion for

Extension of Time (Dkt. 13) is hereby GRANTED. It is ORDERED that the Defendant shall

have until July 15, 2019, to file pleadings responsive to Plaintiff’s Complaint and that the Plaintiff

shall have until August 5, 2019, to respond to Defendant’s Motion to Dismiss.

       It is so ORDERED.
                     27th
       ENTERED this ______ day of June, 2019.
